DETAILED ACTION

This Office Action is in response to Applicant's application filed on March 31, 2022. Currently, claims 1-14 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/31/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Accelerated Examination

Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information. 
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.
Any reply or other papers must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the papers are not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application. 
Any reply to this communication filed via EFS-Web must include a document that is filed using the document description of “Accelerated Exam - Transmittal amendment/reply.” Applicant is reminded to use proper indexing for documents to avoid any delay in processing of follow on papers. Currently document indexing is not automated in EFS-Web and applicant must select a particular document description for each attached file. An incorrect document description for a particular file may potentially delay processing of the application. A complete listing of all document codes currently supported in EFS-Web is available at http://www.uspto.gov/ebc/portal/efs/efsweb_document_descriptions.xls.
Any payment of fees via EFS-Web must be accompanied by selection of a proper fee code. An improper fee code may potentially delay processing of the application. Instructions on payment of fees via EFS-Web are available at www.uspto.gov/learning-and-resources/fees-and-payment.

Eligible Subject Matter

Applicant’s claims are considered eligible subject matter because the abstract idea is necessarily rooted in technology.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sullivan et al. (US 2015/0379649 A1) (hereinafter Sullivan) in view of Russell et al. (US 2014/0278611 A1) (hereinafter Russell) in view of Caralis et al. (US 8463295 B1) (hereinafter Caralis).

Claims 1 and 8:
Sullivan, as shown, discloses the following limitations of claims 1 and 8:
A system (and corresponding method) for matching patrons with servers and restaurants, comprising: a computing device comprising a memory, a processor, and a non-volatile data storage device (see para [0053], "implemented as instructions programmed and residing in memory or on a non-transitory computer-readable (processor-readable) storage medium and executed by one or more processors of a device."); 
a database residing on the non-volatile data storage device, the database comprising profiles of patrons, servers, and restaurants (see para [0048], customer profile database including waiter data); 
a portal comprising a first plurality of programming instructions stored in the memory, and operating on the processor, wherein the first plurality of programming instructions, when operating on the processor, causes the computing device to: receive information about a patron, server, and restaurant (see para [0048], acquire profile and see para [0020], showing smart phone by customers and see para [0085], showing rendering the retail service data to a display of a device of the current customer); 
store the received information in the relevant profile belonging to the patron, server, or restaurant in the database (see para [0022], showing customer data is collected and maintained and see para [0081], showing preferences about customer are recorded for future use); 
receive a unique identifier and a match request from a patron’s mobile device, the unique identifier linked to a specific patron (see para [0061], " the retail suggestion manager acquires the request from a customer seeking service at the retail establishment." and see para [0064], "the retail suggestion manager acquires the request from the customer. The customer enters the request into a device, and the device is one of: a kiosk, a SST, a tablet, a phone, and a wearable processing device." and see para [0077], "the retail service manager obtains preferences known for the current customer with respect to the current service locations and the current service personnel." and see para [0085], where the client's phone can be considered obvious as a unique identifier to one of ordinary skill in the art at the time of the invention); 
match the specific patron to a plurality of potential servers, restaurants, or both according to the match request using a profile mapping and recommendation engine (see para [0028]-[0033], showing suggesting tables and best available waiter for guest based on ranking); 
present the plurality of potential matches to the patron’s mobile device (see para [0045], "a front-end graphical user interface where configurations about decisions for suggested seating arrangements and suggested waiters can be identified by a user." and see para [0098], "The at least one suggestion identifies a service location and a service person to assist a customer while at the retail establishment."); 
a profile mapping and recommendation engine comprising a second plurality of programming instructions stored in the memory, and operating on the processor, wherein the second plurality of programming instructions, when operating on the processor, causes the computing device to: retrieve the specific patron’s profile from the database; retrieve a plurality of the server profiles from the database (see para [0044], showing selecting waiter based on metrics for the waiter and what is known about the customer and see para [0048], showing "the metrics (historical and real time data) can include for each waiter, a job code rating, revenue rating, per person metric (per person revenue average), customer specifically requesting a specific waiter, customer profile in a loyalty database that identifies waiters by customer provided ranking (may be acquired in the customer profile via surveys that the customer takes or may be an option in the customer's loyalty profile that the customer can activate), and the like." and see para [0076]-[0077], showing retrieving the customer and service personnel data that is used for processing decisions); 
Sullivan, however, does not specifically disclose retrieving a plurality of the restaurant profiles from the database.  In analogous art, Russell discloses the following limitations:
receive a match selection from the patron’s mobile device (see para [0018], showing customer choosing restaurant from participating restaurants);
retrieve a plurality of the restaurant profiles from the database (see para [0018], "The selection of the restaurant may be made by the customer directly typing/speaking the name of the restaurant they want to visit, by selecting the restaurant from a menu of restaurants that participate with a restaurant management system according to the invention, or by selecting the restaurant from a map-view of participating restaurants." where it would be obvious to one of ordinary skill in the art that the participating restaurant data is stored in a way to be retrieved equivalent to a database); 
process the specific patron’s profile, the plurality of server profiles, and the plurality of restaurant profiles through … algorithms to identify the highest-associated server and restaurant profiles in relation to the specific patron’s profile (see para [0018], "the algorithm 200 proceeds to a table assignment act 220. In the table assignment act 210 the customer is associated with a table in the restaurant 140, such as tables 142-148. This may be accomplished by an algorithm which, in one embodiment, determines which table/waiter combination will deliver a predicted best service to that customer at their time of arrival." and see para [0021], "The waiter/customer association may be accomplished via machine intelligence embedded within the restaurant management system, or made via a human interaction, such as via a waiter, greeter, or administrator."); and 
send the highest-associated server and restaurant profiles to the portal (see para [0021], where predicted best service can be considered highest associated)
It would have been obvious to one or ordinary skill in the art at the time of the invention to combine the teachings of Russell with Sullivan because using a plurality of restaurants improves the customer experience by having a restaurant more prepared for the customer as a choice (see Russell, para [0002]-[0004]).              
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the restaurant management system as taught by Russell in the method of managing a retail service of Sullivan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Sullivan and Russell, however, do not specifically disclose a computational graph and use graph analysis.  In analogous art, Caralis discloses the following limitations:
a computational graph and use graph analysis (col 4, line 5-45, showing use of a directed graph for ranking and recommending users with restaurants where it would be obvious to one of ordinary skill in the art such algorithms could be the algorithms used in Sullivan)
It would have been obvious to one or ordinary skill in the art at the time of the invention to combine the teachings of Russell and Sullivan with Caralis because using computational graphing algorithms enables more effective recommendations based on techniques that focus on grouping user behaviors (see Caralis, col 1, line 15-62).
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for generating location based group recommendations as taught by Caralis in the Sullivan and Russell combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 2 and 9:
	Further, Sullivan discloses the following limitations:
wherein the profiles in the database further comprise location information (see para [0022], showing service locations)

	Claimss 3-7 and 10-14:
Sullivan and Russell, however, do not specifically disclose a wherein a portion of the information for the patron, server, or restaurant profiles is received from a social media account.  In analogous art, Caralis discloses the following limitations:

wherein a portion of the information for the patron, server, or restaurant profiles is received from a social media account (col 7, line 50 to col 8, line 5, "the user requesting the group recommendations can merely provide information to identify the one or more additional users within the group. In this example, the network-based recommendation system 110 can use the user identification information to locate suitable user profile data. In some examples, the network-based recommendation system 110 can maintain user profile data for all registered users. In certain examples, the network-based recommendation system 110 can also access user profile data in third party systems. For example, the user identification information received by the network-based recommendation system 110 may be sufficient to access one or more social network systems (e.g., FACEBOOK) and access user profile data stored within these systems. In an example, a user (such as user 120A) requesting the recommendation can select other users with whom the user 120A is associated through one or more social graphs (associated with one or more social networks). These other users can then be included within a group recommendation. In this example, the network based recommendation system 110 may access user profile data via the information provided by user 120A, which allows access to the social graph associated with user 120A")
wherein GPS data is received from the patron’s mobile device and stored in the patron’s profile (col 9, line 51 to col 10, line 10, showing location obtained from gps receiver)
wherein the graph analysis algorithms operating on the computational graph infer a patron’s affinity for visiting an establishment or towards a particular profile attribute (col 4, line 45-65,  "Explicit interactions can include ratings, reviews, check-ins, saving places into an address book, or another explicit action taken by a user that can be positively interpreted to indicate a preference regarding a venue.")
wherein the patron’s affinity is used to adjust the weights of the computational graph (col 13, line 4-25, "In an example a place graph can be constructed for an individual can be constructed by merging the place graphs of his/her favorite places. In an example, a place graph can be constructed for a favorite place by constructing a Directed Acyclic Graph (DAG) starting with the favorite place as a root location (the "root"). For each place (location) directly related to the root an edge is created connecting the place with the root. The edge is weighted by the similarity calculated based on user's preferences and location information computed between the new place and the root place. A rank of 1 is set for the new place with the edge representing the connection weight. Building an individual's place graph continues by recursively building the rest of the graph to a predetermined depth, according to the following operations. First, for a node N with rank r, each "similar" place is considered (similarity calculated based on user preferences and location information). Each place will either need to be added to the graph with rank r+1 or already exists in the graph with rank r+1. If the place (node N) already exists in the graph with rank&lt;=r, then no edge is added to prevent cycles. Next, edges are added to connect each "similar" place to N. Edge weights are assigned according to their similarity with N.")
wherein the affinity-adjusted computational graph is used in identifying the highest-associated server and restaurant profiles (col 13, line 4-65, showing scoring using an affinity adjust computational graph where a highest score would be obvious to one of ordinary skill in the art because all the nodes are scored)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for generating location based group recommendations as taught by Caralis in the Sullivan and Russell combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

CN 107766404 A
Perez "Google Maps now uses machine learning to find restaurants’ best dishes, make suggestions"


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624